NUMBER 13-19-00454-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JAMES M. BEGGS, LYNDA LANDERS,
AND BEGGS LANDERS LAW FIRM, PLLC,                                              Appellants,

                                              v.

CLARK, LOVE & HUTSON, PLLC,
AND CLARK, LOVE & HUTSON, G.P.,                                                 Appellees.


                     On appeal from the 23rd District Court
                          of Wharton County, Texas.



                                        ORDER
              Before Justices Benavides, Longoria, and Perkes
                             Order Per Curiam

       This cause is before the Court on appellants’ unopposed motion to stay

proceedings in the trial court pending their interlocutory appeal of the trial court's grant of

a temporary injunction pursuant to § 51.014 (a)(4). See TEX. CIV. PRAC. & REM. CODE
ANN. § 51.014 (a)(4). This Court, having fully examined and considered appellants’

motion is of the opinion that, in the interest of justice, appellants’ unopposed motion to

stay the trial and all other proceedings in the trial court is GRANTED and the trial of this

matter is ordered STAYED pending further order of this Court, or until the case is finally

decided. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting

temporary relief is effective until the case is finally decided.”).

       IT IS SO ORDERED.



                                                                      PER CURIAM

Delivered and filed the
13th day of November, 2019.




                                               2